Spolzino, J.,
dissents in a memorandum as follows: I share the serious concerns that prompt my colleagues to hold that the Health Care Decisions Act for Persons with Mental Retardation does not apply retroactively so as to authorize a guardian appointed prior to the adoption of that law to make health care decisions, including the decision to refuse medical treatment, for a mentally-retarded ward. Nevertheless, the Legislature has, in my view, resolved the limited issue presented on this appeal by providing clearly and unambiguously in the statute itself for its retroactive application. As I see it, in the absence of a constitutional challenge to such application, the Legislature has *35thus put the issue beyond our purview. Since the petitioner has declined to make that challenge here, I would affirm the order of the Surrogate and therefore, I dissent, respectfully.
The Health Care Decisions Act for Persons with Mental Retardation (L 2002, ch 500 [hereinafter the 2002 amendments]) significantly amended the statutory provisions for the guardianship of mentally-retarded persons that had been established in article 17-A of the SCPA, adopted in 1969 (L 1969, ch 1143) and subsequently repealed and replaced in 1989 (L 1989, ch 675). Pursuant to the 2002 amendments, every medical certification made in support of the appointment of a guardian for a mentally-retarded person is now required to include “a specific determination ... as to whether the mentally retarded person has the capacity to make health care decisions” for himself or herself (SCPA 1750 [2]). It is then incumbent upon the appointing court to consider the medical determination and, upon such consideration, to withhold from the guardian the authority to make health care decisions for the mentally-retarded person if it is appropriate to do so (see SCPA 1750-b). In the absence of an express judicial determination to withhold the authority to make health care decisions, however, such authority is conferred upon the guardian (see SCPA 1750-b [1]).
Despite the breadth of the authority that may be granted pursuant to the statute, the guardian’s power to decline life-sustaining treatment for the mentally-retarded person is, nevertheless, circumscribed in several significant ways. The statute establishes specific substantive standards to which the guardian must adhere in making such a determination (see SCPA 1750-b [2]). In addition, there are specific procedures that must be followed. Among the procedural necessities are medical determinations that the mentally-retarded person does not have the capacity to make the decision for himself or herself and that he or she is in such condition that a determination to withdraw life-sustaining treatment is medically appropriate (see SCPA 1750-b [4] [a], [b]). The statute also sets forth specific requirements with respect to giving notice of the decision to family members and other interested parties identified in the statute and provides for timely judicial-review of the decision in the event of an objection by such parties (see SCPA 1750-b [4] [e]; [5], [6]).
These provisions constitute a sharp break with prior decisional law. Although the New York courts have long recognized that a competent person may make life-ending medical decisions for *36himself or herself, based upon the right recognized at common law to be free from unwanted medical treatment (see Schloendorff v Society of N.Y. Hosp., 211 NY 125, 129 [1914]), such decisions may be made by a guardian only where the patient’s intent with respect to such issues when competent can be established by clear and convincing evidence (see Matter of Storar, 52 NY2d 363, 379 [1981], cert denied 454 US 858 [1981]). Where that intent cannot be so established, necessary medical treatment may not be declined by a guardian or other surrogate decision-maker (see Matter of Westchester County Med. Ctr. [O’Connor], 72 NY2d 517, 528, 530-531 [1988]). Thus, in the absence of statutory authority, the guardian of a mentally-retarded person who was never competent to make a reasoned decision about medical treatment is without power to withhold or withdraw life-sustaining treatment (see Matter of Storar, supra).
Recognizing the serious policy implications of its decision in Matter of Storar, the Court of Appeals expressly invited the Legislature to address the issue of surrogate decision-making for the mentally impaired (see Matter of Storar, supra at 382-383). Before 2002 however, the Legislature did not accept the Court’s invitation. SCPA article 17-A did not address the issue of health care decision-making. Article 81 of the Mental Hygiene Law, enacted in 1992 and effective April 1, 1993, governing the guardianship of persons alleged to be incompetent, similarly left in place the common law rules as defined by the Court of Appeals (see Mental Hygiene Law § 81.29 [e]). The Legislature ultimately turned to the matter, however, in 2002, filling the gap in the law identified in Storar (see Tur ano, 2002 Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 58A, SCPA 1750-b, 2005 Pocket Part, at 38-39), by adopting the amendments in issue, following a well-publicized controversy with respect to the unfortunate circumstances of Sheila Pouliot, a mentally-retarded person whose guardian was determined not to have the requisite authority based upon the Attorney General’s reading of Storar (see Blouin v Spitzer, 213 F Supp 2d 184, 186-187 [2002], affd 356 F3d 348, 352-356 [2004]; Matter of Chantel R., 6 Misc 3d 693, 696 [2004]).
Like Ms. Pouliot, M.B. was a mentally-retarded person for whom a guardian, R.B., had been appointed pursuant to SCPA article 17-A. As the majority correctly notes, this proceeding was commenced by Mental Hygiene Legal Services for a determination that SCPA 1750-b did not apply to R.B. on the ground that he had been appointed as M.B.’s guardian prior to the ef*37fective date of the 2002 amendments. The pleadings do not challenge the constitutionality of the retroactive application of the statute and no notice of a constitutional claim was ever provided to the Attorney General, as required by CPLR 1012 (b) and Executive Law § 71. The issue before us, therefore, is simply one of statutory construction.
“Amendments are presumed to have prospective application unless the Legislature’s preference for retroactivity is explicitly stated or clearly indicated” (Matter of Gleason [Michael Vee, Ltd.], 96 NY2d 117, 122 [2001]; see Matter of Marino S., 100 NY2d 361, 370 [2003], cert denied sub nom. Marino S. v Angel Guardian Children & Family Servs., Inc., 540 US 1059 [2003]). The issue of the retroactive application of a statute is thus, as the majority correctly notes, a question of the Legislature’s intent (see Majewski v Broadalbin-Perth Cent. School Dist., 91 NY2d 577, 583 [1998]). It is axiomatic that the Legislature’s intent is determined, in the first instance, on the basis of the language that the Legislature has employed (see Patrolmen’s Benevolent Assn. of City of N.Y. v City of New York, 41 NY2d 205, 208 [1976]). It is also hornbook law that where the statutory language is clear and unambiguous, the court must construe that language so as to give effect to the plain meaning of the words used (see New Amsterdam Cas. Co. v Stecker, 3 NY2d 1 [1957]; Bender v Jamaica Hosp., 40 NY2d 560 [1976]; Meltzer v Koenigsberg, 302 NY 523 [1951]). Here, in my view, the language employed by the Legislature leads clearly and unambiguously to the conclusion that the Legislature intended for the authority to make health care decisions for mentally-retarded persons, as granted by the 2002 amendments, to be applied to all guardians, even those appointed prior to the effective date of those amendments.
SCPA 1750-b (1) provides that the authority to make health care decisions is within the general grant of authority to the guardian, “[u]nless specifically prohibited by the court.” Critically, the statute provides that the court must make that decision after considering the medical determination with respect to the capacity of the mentally-retarded person, “if any,” that is now a required part of the guardianship petition (see SCPA 1750-b [1]). Thus, health care decision-making authority can be granted in the absence of the medical determination as to capacity. Reading these two provisions together, the authority to make health care decisions is thus included within the grant to the guardian, in the absence of a judicial decision to the contrary, *38even in those cases where there has been no medical determination with respect to competency.
Moreover, since the statute now mandates that such a medical determination be made in all proceedings under article 17-A, after the effective date of the 2002 amendments, the language addressing the absence of such a determination is meaningless unless it applies to those situations where the guardian was appointed prior to the amendments. If we are to read the statute so as to give effect to all of its provisions, as we must (see Rangolan v County of Nassau, 96 NY2d 42, 48 [2001]; McKinney’s Cons Laws of NY, Book 1, Statutes § 97), this provision thus requires that the statute apply retroactively.
The Legislature’s intent that previously-appointed guardians have the authority granted by the amendments to make health care decisions is also apparent from the manner in which it defined the effective date of the statute. Although the amendments generally became effective 180 days after they became law, the provisions requiring the certification of capacity to make health care decisions were treated differently, becoming effective only with respect to those determinations made on or after the effective date of the statute (L 2002, ch 500, § 4). Had the Legislature intended that no guardian should have the power to make health care decisions without having been so authorized under the newly-established process, as the majority contends, it could simply have avoided any reference to SCPA 1750 in the general clause providing for the effective date of the amendments. The fact that it did not do so is telling.
If these provisions were not, by themselves, sufficient to establish the Legislature’s intent, however, the Legislature was even more direct. The statutory provision that mandates the medical determination specifically provides that “[t]he absence of this determination in the case of guardians appointed prior to the effective date of this subdivision shall not preclude such guardians from making health care decisions” (SCPA 1750 [2]). Since the term “health care decisions,” defined by reference to section 2980 (3) of the Public Health Law, includes the authority to refuse medical treatment (Public Health Law § 2980 [6]), the authority of the previously-appointed guardian is clear.
Despite this language, my colleagues in the majority would decline to apply the 2002 amendments to previously-appointed guardians. In so doing, they read the legislative history to find that retroactive application of the amendments would be inconsistent with the Legislature’s “overarching motive” of allowing *39end-of-life decisions to be made for mentally-retarded persons who “never had the ability to make such decisions for themselves” only after a judicial determination as to their prior capacity. As a result, my colleagues find that by the retroactive application of the 2002 amendments, a mentally-retarded person for whom a guardian was previously appointed, would be deprived of the right provided thereunder to determination of his or her medical decision-making capacity before such authority may be exercised by a guardian. In my view, however, the legislative memorandum upon which my colleagues rely to reach their conclusion is not quite as clear as they read it to be in expressing the intent they find.
Initially, the memorandum upon which the majority relies expressly states that “the absence of such a determination [as to capacity to make health care decisions] in the case of guardians appointed prior to this act shall not preclude their making such decisions” (Senate Mem in Support, 2002 McKinney’s Session Laws of NY, at 2002). Even were we to ignore this express statement with regard to the issue of retroactivity, the memorandum expressly asserts that the discrimination with which the statute is concerned is not discrimination against mentally-retarded persons by denying them the common law right to personal autonomy that is recognized for competent persons, but rather, is discrimination against mentally-retarded persons by refusing to allow their guardians to make the same health care decisions that can be made by competent persons. Referring to the common-law rule that life-sustaining treatment cannot be withheld in the absence of “clear and convincing evidence” that to do so would be consistent with the patient’s intent when competent (Matter of Westchester County Med. Ctr. [O’Connor], supra at 529; see Matter of Storar, supra at 379), the legislative memorandum states:
“This clear and convincing evidence rule has been applied to thwart decisions even by court-appointed guardians, who in almost every other respect step into the shoes of their wards, and can make any decisions their wards could have made if competent.
“In precluding the withholding or withdrawal of life sustaining treatment from mentally retarded persons, the clear and convincing evidence rule clearly discriminates against this particularly vulnerable segment of the population by denying them the *40same choices afforded to competent or formerly-competent patients” (Senate Mem in Support, 2002 McKinney’s Session Laws of NY, at 2003-2004 [internal quotation marks omitted]).
Finally, if the intent as to the retroactive application of the 2002 amendments was not sufficiently expressed already, the memorandum states that this bill “clarifies that guardians of mentally retarded persons have the authority to make the full range of health care decisions for them” (Senate Mem in Support, 2002 McKinney’s Session Laws of NY, at 2004 [emphasis supplied]).
I thus differ with my colleagues in my reading of the legislative memorandum as supporting the retroactive application of the 2002 amendments. But legislative history, however one reads it, is not statutory text. While contemporaneous legislative statements are instructive in establishing the Legislature’s intent with respect to ambiguous provisions (see Rankin v Shanker, 23 NY2d 111 [1968]; see also McKinney’s Cons Laws of NY, Book 1, Statutes § 92 [b]), they do not overcome the language that the Legislature actually adopted and the Governor actually approved. Here, that language is, in my view, clear, for the reasons I have stated above. In the absence of a countervailing legal basis for doing so, we are not at liberty to disregard that clear and unambiguous expression of the Legislature’s intent and we must give effect to the plain meaning of the statute (see Matter of Raritan Dev. Corp. v Silva, 91 NY2d 98 [1997]; Patrolmen’s Benevolent Assn. of City of N.Y. v City of New York, supra; Tompkins v Hunter, 149 NY 117, 122-123 [1896]).
The concerns raised by the majority would clearly be implicated, in a manner cognizable by the courts, in a constitutional challenge to the retroactive application of the statute. There is no doubt that it can be seriously, and perhaps successfully, argued that granting to a guardian the authority to make potentially life-ending medical decisions for a mentally-impaired person without first ascertaining through a judicial process whether that person, when capable, would have made that choice deprives the impaired person of life without due process of law or denies to him or her the equal protection of the laws. However, since the petitioner chose not to raise such a claim in this proceeding, that issue is not presented in this case.
Thus, despite the importance of the constitutional issues that may be raised in some future case, I would decide this case on the basis of the issue that has been presented, which is whether the Legislature intended that SCPA 1750-b apply retroactively. *41Although I disagree with the majority, I join my colleagues in recognizing that there are few issues presented in the law as serious and as difficult as defining the circumstances under which hfe-sustaining medical treatment may be refused. The issue of when one person may be authorized to make medical decisions that will likely result in the death of another is exponentially more complicated, as witnessed by recent national developments (see Schiavo ex rel. Schindler v Schiavo, 404 F3d 1282 [2005]; see also Cruzan v Director, Mo. Dept, of Health, 497 US 261 [1990]; Matter of Conroy, 98 NJ 321, 486 A2d 1209 [1985]; Superintendent of Belchertown State School v Saikewicz, 373 Mass 728, 370 NE2d 417 [1977]; Matter of Quinlan, 70 NJ 10, 355 A2d 647 [1976], cert denied sub nom. Garger v New Jersey, 429 US 922 [1976]).
In the absence of the statute, I would concur that we should err on the side of life, as Matter of Storar (supra) requires. Were I a legislator, I might be persuaded by the majority of the wisdom of applying the statutory amendments prospectively only. As a judge, however, I am not free to make that determination in the face of statutory language to the contrary. Since I believe that the Legislature unequivocally expressed in the legislation itself its intent that the statutory amendments in issue here apply retroactively, I would affirm the order of the Surrogate insofar as appealed from.
Ordered that order is reversed, insofar as appealed from, on the law, without costs or disbursements, and the petition is granted.